                               Case 6:20-bk-03799-KSJ                            Doc 60         Filed 07/28/20               Page 1 of 56




 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-03799-KSJ
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             20 Largest Unsecured Creditors
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Statement of Financial Affairs

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 28, 2020                           X /s/ Lis R. Oliveira-Sommerville
                                                                       Signature of individual signing on behalf of debtor

                                                                       Lis R. Oliveira-Sommerville
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 6:20-bk-03799-KSJ                                          Doc 60                 Filed 07/28/20                        Page 2 of 56

 Fill in this information to identify the case:

 Debtor name            Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               6:20-bk-03799-KSJ
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $            Unknown

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        6,424,648.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        6,424,648.79


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       21,917,018.55


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            28,004.01

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       30,376,092.60


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         52,321,115.16




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                       Doc 60      Filed 07/28/20        Page 3 of 56

 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-03799-KSJ
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                          $41,130.15



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Checking (FF&E
           3.1.    Bank of America                                          Account)                     0656                                     $2,000.00




           3.2.    Bank of America                                          Checking (Operating)         5832                                  $617,299.85




           3.3.    Bank of America                                          Checking                     6924                                             $0.00




           3.4.    Ocean Bank                                               Reserve Account              0420                                $2,104,015.91




           3.5.    Ocean Bank                                               PPP Account                  0100                                       $315.00




           3.6.    Bank of America                                          Savings                      4816                                             $3.01



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                       Doc 60      Filed 07/28/20         Page 4 of 56

 Debtor           Universal Towers Construction, Inc.                                        Case number (If known) 6:20-bk-03799-KSJ
                  Name




           3.7.     Bank of America                                         Checking                        7434                              $3.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                    $2,764,766.92
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     TECO Energy - gas deposit                                                                                            $6,239.00




           7.2.     Orlando Utilities Commission - electricity deposit                                                                  $35,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Prepaid commercial property insurance, American Home Assurance Company June 1,
           8.1.     2020 - June 1, 2021                                                                                              $154,748.11



                    Prepaid general liability insurance, automobile liability insurance, Starr Indemnity &
           8.2.     Liability, Beazley Insurance Company                                                                                $10,251.80




           8.3.     Amadeus Sales Management for period April 2020 - March 2021 (managing software)                                     $14,552.73




           8.4.     Visit Orlando Tradeshow - December 2020                                                                              $3,000.00




           8.5.     Kone Elevator Maintenance - calendar year                                                                           $14,976.54




           8.6.     2 Diamond 2020 CVent - event management software for calendar year                                                   $6,679.56




           8.7.     M7 Services - final month (December 2020) IT support                                                                 $1,773.55



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                            Doc 60     Filed 07/28/20            Page 5 of 56

 Debtor           Universal Towers Construction, Inc.                                              Case number (If known) 6:20-bk-03799-KSJ
                  Name




           8.8.     Member dues 2020 Visit Orlando                                                                                             $9,462.48




           8.9.     Speed RFP Premier Visibility CVent (software for calendar year)                                                            $2,535.96



           8.10
           .    Sabre Spotlight TravelClick (August 2019 - July 2020)                                                                           $578.40



           8.11
           .    Squirrel Point of Sale Support August 1, 2019 - July 31, 2020                                                                   $799.88



           8.12
           .    Sales Tax Oracle Opera Support (property management software for calendar year)                                                   $95.78



           8.13
           .    Opera PMS Support (support contract for software program August, 2019 - July, 2020)                                            $1,596.35



           8.14
           .    Saflok 3 year lock maintenance December 2018 - December 2021                                                                   $9,518.76




 9.        Total of Part 2.                                                                                                            $271,808.90
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 63,068.17   -                                0.00 = ....                 $63,068.17
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                               199,249.45       -                       140,812.26 =....                     $58,437.19
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $121,505.36
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                          Doc 60         Filed 07/28/20      Page 6 of 56

 Debtor         Universal Towers Construction, Inc.                                                Case number (If known) 6:20-bk-03799-KSJ
                Name

                                                                                                          Valuation method used   Current value of
                                                                                                          for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Universal Towers Brasil Pecuaria, LTDA                             49           %                                        Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                    $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of        Valuation method used   Current value of
                                                      physical inventory         debtor's interest        for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Food, liquor, beer, wine                   April 2020                             $19,400.00                                       Unknown



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                    $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                       Doc 60      Filed 07/28/20       Page 7 of 56

 Debtor         Universal Towers Construction, Inc.                                           Case number (If known) 6:20-bk-03799-KSJ
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Administrative offices furniture                                            Unknown                                           Unknown



 40.       Office fixtures
           Administrative office fixtures                                              Unknown                                           Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Administrative offices computers, phones,
           software                                                                    Unknown                                           Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                         Doc 60     Filed 07/28/20        Page 8 of 56

 Debtor         Universal Towers Construction, Inc.                                            Case number (If known) 6:20-bk-03799-KSJ
                Name

            Dex Imaging Lease of Copier / Printer                                            $0.00                                          Unknown


            HP Direct computers and equipment                                                $0.00                                          Unknown



 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used   Current value of
            property                                      extent of            debtor's interest       for current value       debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Real Property and
                     hotel improvements
                     located at 7800
                     Universal Blvd,
                     Orlando                              Fee simple               $22,019,811.13                                           Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 6:20-bk-03799-KSJ                       Doc 60        Filed 07/28/20         Page 9 of 56

 Debtor         Universal Towers Construction, Inc.                                           Case number (If known) 6:20-bk-03799-KSJ
                Name

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Universal Towers Brasil Pecuaria,                               400,000.00 -                                   0.00 =
            LTD Promissory Note dated 9/27/17                         Total face amount     doubtful or uncollectible amount                 $400,000.00


            Universal Towers Investimentos e                              1,023,000.00 -                                   0.00 =
            Participacoes, LTDA - Promissory                          Total face amount     doubtful or uncollectible amount
            Note dated 5/26/17                                                                                                             $1,023,000.00


            Universal Towers Brasil Pecuarie,                               500,000.00 -                                   0.00 =
            LTDA - Promissory Note dated                              Total face amount     doubtful or uncollectible amount
            10/1/18                                                                                                                          $500,000.00


            Universal Towers Brasil Pecuaria,                               700,000.00 -                                   0.00 =
            LTDA - Promissory Note dated                              Total face amount     doubtful or uncollectible amount
            10/15/19                                                                                                                         $700,000.00


            Universal Towers Brasil Pecuaria,                               470,000.00 -                                   0.00 =
            LTDA - Promissory Note dated                              Total face amount     doubtful or uncollectible amount
            2/18/2020                                                                                                                        $470,000.00


            Interest Receivable on Notes                                    173,567.61 -                                   0.00 =
            Receivable                                                Total face amount     doubtful or uncollectible amount                 $173,567.61



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Federal - $3,292,477.00 NOLs                                                        Tax year 2002                                   Unknown



            Federal - $2,486,710.00 NOLs                                                        Tax year 2003                                   Unknown



            Federal - $1,671,008.00 NOLs                                                        Tax year 2004                                   Unknown



            Federal - $1,371,148.00 NOLs                                                        Tax year 2005                                   Unknown



            Federal - $838,337.00 NOLs                                                          Tax year 2006                                   Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                       Doc 60      Filed 07/28/20       Page 10 of 56

 Debtor         Universal Towers Construction, Inc.                                          Case number (If known) 6:20-bk-03799-KSJ
                Name



           Federal - $564,898.00 NOLs                                                          Tax year 2007                            Unknown



           Federal - $400,134.00 NOLs                                                          Tax year 2008                            Unknown



           Federal - $1,024,041.00 NOLs                                                        Tax year 2009                            Unknown



           State of Florida - $11,650,335.00                                                   Tax year various                         Unknown



 73.       Interests in insurance policies or annuities
           Prepaid commercial property insurance, American
           Home Assurance Company                                                                                                       Unknown


           General liability insurance, automobile liability
           insurance, Starr Indemnity & Liability                                                                                       Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Francisco F. Bomfim, et al v. Constrazza International
           Construction, Inc. and Zilberto Zanchet, Case No.
           2020-CA-001538-OC, Osceola County, FL                                                                                        Unknown
           Nature of claim         Defamation case
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Potential business interruption claim under commercial
           property insurance policy                                                                                                    Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Hotel personal property (e.g., beds, televisions, desks,
           chairs, etc.)                                                                                                                Unknown




 78.       Total of Part 11.                                                                                                    $3,266,567.61
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                 Case 6:20-bk-03799-KSJ                                 Doc 60             Filed 07/28/20               Page 11 of 56

 Debtor          Universal Towers Construction, Inc.                                                                 Case number (If known) 6:20-bk-03799-KSJ
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,764,766.92

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $271,808.90

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $121,505.36

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $3,266,567.61

 91. Total. Add lines 80 through 90 for each column                                                         $6,424,648.79            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,424,648.79




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                Case 6:20-bk-03799-KSJ                          Doc 60            Filed 07/28/20             Page 12 of 56
  Fill in this information to identify the case:

                Universal Towers Construction, Inc.
  Debtor name __________________________________________________________________
                                Middle
  United States Bankruptcy Court for the: ______________________ District of _________  Florida
                                                                                        (State)

  Case number (If known):      6:20-bk-03799-KSJ
                               _________________________
                                                                                                                                                       Check if this is an
                                                                                                                                                          amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    
    x Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                                 Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                  Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Ocean Bank
     __________________________________________                 All real property, improvements, and personal property   12,311,890.15
                                                                                                                       $__________________                  Unknown
                                                                                                                                                         $_________________
                                                                ___________________________________________________
    Creditor’s mailing address                                  owned by Debtor located at 7800 Universal Blvd.,
                                                                ___________________________________________________
      780 NW 42nd Avenue, Ste 400                               Orlando, FL; and all cash in Reserve Account
     ________________________________________________________   ___________________________________________________
      Miami, FL 33126
     ________________________________________________________   Describe the lien
                                                                 Mortgage and Security Interest
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                
                                                                x    No
                                                                    Yes
                           January 23, 2001
    Date debt was incurred __________________                   Is anyone else liable on this claim?
    Last 4 digits of account 3563
                                                                x   No
    number                   ___ ___ ___ ___
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.
     No                                                            Contingent
    
    X Yes. Specify each creditor, including this creditor,          Unliquidated
             and its relative priority.                             Disputed
            1. Ocean Bank - first priority
            ___________________________________
            2. Constrazza International Construction, Inc. has an avoidable, junior judgment lien on Debtor's personal property
            ___________________________________

2.2 Creditor’s name                              Describe debtor’s property that is subject to a lien
     Constrazza International Construction, Inc.
     __________________________________________   All personal property subject to execution under      9,605,128.40                                        Unknown
                                                  ___________________________________________________ $__________________                                $_________________
                                                                Sections 56.061 and 55.202, Fla. Stat.
    Creditor’s mailing address                                  ___________________________________________________
     100  N.E. 3rd Ave, Ste 280
     ________________________________________________________   ___________________________________________________
     Ft. Lauderdale, FL 33301
     ________________________________________________________   Describe the lien
                                                                 Judgment Lien Certificate filed April 6, 2020
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                
                                                                X    No
                                                                    Yes

    Date debt was incurred March 13, 2020
                           __________________                   Is anyone else liable on this claim?
                                                                
                                                                X    No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                            Contingent
    
    X Yes. Have you already specified the relative                  Unliquidated
          priority?                                             
                                                                X    Disputed
         No. Specify each creditor, including this
               creditor, and its relative priority.
               _________________________________
               _________________________________
        X
         Yes. The relative priority of creditors is
                                    2.1
               specified on lines _____

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    21,917,018.55
                                                                                                                                  $________________
    Page, if any.


   Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                                          2
                                                                                                                                                            page 1 of ___
                               Case 6:20-bk-03799-KSJ                               Doc 60             Filed 07/28/20                 Page 13 of 56
Debtor
                 UNIVERSAL   TOWERS CONSTRUCTION, INC.
                 _______________________________________________________
                                                                                                                                                  6:20-bk-03799-KSJ
                                                                                                                         Case number (if known)_____________________________________
                 Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                                     On which line in Part 1          Last 4 digits of
         Name and address
                                                                                                                                     did you enter the                account number
                                                                                                                                     related creditor?                for this entity
    __________________________________________________________________________________________________________________
    Gregory S. Grossman, Esq., Sequor Law, 1111 Brickell Ave., Ste 1250, Miami, FL 33131
    ____________________________________________________________________________                                                             1
                                                                                                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________
    Keith T. Grumer, Esq., Katz Barron, 100 NE Third Ave., Ste 280, Ft. Lauderdale, FL 33301
    ____________________________________________________________________________                                                             2
                                                                                                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                       ___ ___ ___ ___
    ____________________________________________________________________________


Form 206D                                Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                                         2 of ___
                                                                                                                                                                        page ___    2
                              Case 6:20-bk-03799-KSJ                               Doc 60              Filed 07/28/20        Page 14 of 56

 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           6:20-bk-03799-KSJ
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $16,501.26          $16,501.26
           Florida Department of Revenue                             Check all that apply.
           5050 W. Tennessee Street                                     Contingent
           Tallahassee, FL 32399-0120                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $8.22      $8.22
           Florida Department of Revenue                             Check all that apply.
           P. O. Box 6520                                               Contingent
           Tallahassee, FL 32314-6520                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Communication Services Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   29069                               Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                               Doc 60              Filed 07/28/20              Page 15 of 56

 Debtor       Universal Towers Construction, Inc.                                                             Case number (if known)          6:20-bk-03799-KSJ
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $11,494.53    $11,494.53
           Orange County Comptroller                                 Check all that apply.
           Tourist Development Tax                                      Contingent
           P. O. Box 4958                                               Unliquidated
           Orlando, FL 32802-4958                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tourist Development Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $127.58
           A&C Printing                                                                Contingent
           174B Semoran Commerce Pl                                                    Unliquidated
           Suite 117                                                                   Disputed
           Apopka, FL 32703-4692
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $179.88
           Adobe Inc.                                                                  Contingent
           345 Park Avenue                                                             Unliquidated
           San Jose, CA 95110                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $618.04
           ADP                                                                         Contingent
           1851 N Resler Dr                                                            Unliquidated
           #MS-100                                                                     Disputed
           El Paso, TX 79912-8023
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $501.96
           Advanced Resourcing LLC                                                     Contingent
           9112 Boyce Ave                                                              Unliquidated
           Orlando, FL 32824                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $68,286.49
           Aimbridge Hospitality                                                       Contingent
           5851 Legacy Circle #400                                                     Unliquidated
           Plano, TX 75024                                                             Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Management Fee
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 16 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,843.74
          Amadeus Hospitality Americas I                                        Contingent
          29618 Network Place                                                   Unliquidated
          Chicago, IL 60673-1296                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,461.72
          Ambius LLC                                                            Contingent
          P. O. Box 14086                                                       Unliquidated
          Reading, PA 19612-4086                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $644.37
          American Hotel Register Company                                       Contingent
          P. O. Box 206720                                                      Unliquidated
          Dallas, TX 75320-6720                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,451.00
          Andrews Filter & Supply Corp                                          Contingent
          2309 Coolidge Ave                                                     Unliquidated
          Orlando, FL 32804-4897                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $670.88
          Ashberry Water Condition Inc.                                         Contingent
          2450 E 4th Avenue                                                     Unliquidated
          Tampa, FL 33605-5431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $251.00
          AT&T                                                                  Contingent
          P. O. Box 78522                                                       Unliquidated
          Phoenix, AZ 85062-8522                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,220.40
          AT&T (IHG)                                                            Contingent
          Three Ravinia Dr., Ste 100                                            Unliquidated
          Atlanta, GA 30346                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 17 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $99.02
          AT&T Mobility                                                         Contingent
          P. O. Box 6463                                                        Unliquidated
          Carol Stream, IL 60197-6463                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $115.28
          Baring Industries                                                     Contingent
          3249 SW 42nd Street                                                   Unliquidated
          Fort Lauderdale, FL 33312-6810                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $885.36
          Birch Street Systems                                                  Contingent
          1301 Dove Street Ste 300                                              Unliquidated
          Newport Beach, CA 92660-2462                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,018.37
          Bright House                                                          Contingent
          P. O. Box 7`95                                                        Unliquidated
          Pasadena, CA 91109-7195                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $715.48
          Busy Bean Coffee Inc.                                                 Contingent
          P. O. Box 350                                                         Unliquidated
          Mount Pleasant, SC 29464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $193.70
          Carlson Wagonlit Travel                                               Contingent
          P. O. Box 860487                                                      Unliquidated
          Minneapolis, MN 55486-0487                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,916.50
          CCR Solutions, Inc.                                                   Contingent
          4351 35th Street                                                      Unliquidated
          Orlando, FL 32811-6509                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 18 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $191.55
          Chemsearchfe                                                          Contingent
          P. O. Box 971269                                                      Unliquidated
          Dallas, TX 75397-1269                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $661.32
          Cintas Corp                                                           Contingent
          97627 Eagle Way                                                       Unliquidated
          Chicago, IL 60678-7627                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,275.88
          CIT                                                                   Contingent
          21146 Network Pl                                                      Unliquidated
          Chicago, IL 60673-1211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $230.00
          Commercial Draperies Inc                                              Contingent
          7681 High Pine Rd                                                     Unliquidated
          Orlando, FL 32819-5166                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $3,599,091.00
          Constrazza International Construction, I                              Contingent
          100 N.E. 3rd Ave, Ste 280                                             Unliquidated
          Fort Lauderdale, FL 33301
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,889.09
          CRB Hospitality Mgmt                                                  Contingent
          1650 Sand Lake Road, Ste 130                                          Unliquidated
          Orlando, FL 32809-7671                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $270.46
          Cusanos Bakery                                                        Contingent
          5480 W Hillsboro Blvd                                                 Unliquidated
          Coconut Creek, FL 33073-4307                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 19 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $430.00
          Cvent Inc.                                                            Contingent
          P. O. Box 822699                                                      Unliquidated
          Philadelphia, PA 19182-2699                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,329.19
          Daytona Hospitality Management                                        Contingent
          3135 1st Avenue N, Unit 10778                                         Unliquidated
          Saint Petersburg, FL 33733-9233                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,047.34
          Dex Imaging, Inc.                                                     Contingent
          5109 W Lemon St                                                       Unliquidated
          Tampa, FL 33609-1105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Copier Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,740.11
          Dormakaba USA Inc.                                                    Contingent
          P. O. Box 896542                                                      Unliquidated
          Charlotte, NC 28289-6542                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.95
          Dow Jones & Co Inc.                                                   Contingent
          200 Burnett Road                                                      Unliquidated
          Chicopee, MA 01020-9983                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $690.00
          Eckert Seamans Cherin Mellott                                         Contingent
          P. O. Box 643187                                                      Unliquidated
          Pittsburgh, PA 15264-3187                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,125.72
          Ecolab, Inc.                                                          Contingent
          P. O. Box 100512                                                      Unliquidated
          Pasadena, CA 91189-0512                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 20 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.26
          Edward Don & Co                                                       Contingent
          2562 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674-0025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $278.20
          Envirostat                                                            Contingent
          P. O. Box 592575                                                      Unliquidated
          Orlando, FL 32859-2575                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.38
          FedEx                                                                 Contingent
          P. O. Box 660481                                                      Unliquidated
          Dallas, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ferguson Enterprises, Inc.                                            Contingent
          P. O. Box 100286                                                      Unliquidated
          Atlanta, GA 30384-0286                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FPL Energy Services                                                   Contingent
          P. O. Box 25426                                                       Unliquidated
          Miami, FL 33102-5426                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $408.27
          Freshpoint Central Florida                                            Contingent
          8801 Exchange Drive                                                   Unliquidated
          Orlando, FL 32809-7970                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,108.87
          Frontier Lighting Inc.                                                Contingent
          2090 Palmetto Street                                                  Unliquidated
          Clearwater, FL 33765-2134                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 21 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,131.90
          G & R Plumbing Enterprises Inc                                        Contingent
          2545 S Nashville Ave                                                  Unliquidated
          Orlando, FL 32805-5255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $7,900,242.00
          Gamza, S.A.                                                           Contingent
          Av. Isaac Povoas, 586 - Sala 04                                       Unliquidated
          Cuiaba - Mato Grosso - MT
                                                                                Disputed
          BR 78.005-340
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Grainger                                                              Contingent
          Dept 859552556                                                        Unliquidated
          Kansas City, MO 64141-6267                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,657.88
          Granite Telecommunications LLC                                        Contingent
          100 Newport Avenue Ext                                                Unliquidated
          Quincy, MA 02171-1759                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,854.75
          Guest Supply Inc.                                                     Contingent
          P. O. Box 6771                                                        Unliquidated
          Somerset, NJ 08875-6771                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $663.83
          Halperns Steak & Seafood                                              Contingent
          P. O. Box 116421                                                      Unliquidated
          Atlanta, GA 30368-6421                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.00
          HCA                                                                   Contingent
          P. O. Box 459                                                         Unliquidated
          Grafton, IL 62037-0459                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 22 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,376.19
          HD Supply Facilities Maint                                            Contingent
          P. O. Box 509058                                                      Unliquidated
          San Diego, CA 92150-9058                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $75.00
          Health Communications, Inc.                                           Contingent
          1501 Wilson Blvd #500                                                 Unliquidated
          Arlington, VA 22209-2460                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $978.59
          Heart of the House Hospitality                                        Contingent
          2346 S. Lynhurst Dr, Ste A201                                         Unliquidated
          Indianapolis, IN 46241-5168                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $208.56
          Heritage Service Group of NC                                          Contingent
          P. O. Box 71595                                                       Unliquidated
          Chicago, IL 60694-1595                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,080.00
          Highrock Partners LLC                                                 Contingent
          2194 Briarhurst Dr                                                    Unliquidated
          Highlands Ranch, CO 80126-2605                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Holiday Hospitality Franchising, Inc.
          ATTN: Vice President                                                  Contingent
          Franchise Administration & Licensing                                  Unliquidated
          Three Ravinia Dr, Ste 2900                                            Disputed
          Atlanta, GA 30346-2149
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $226.21
          Hubert (Punchout)                                                     Contingent
          25401 Network Place                                                   Unliquidated
          Chicago, IL 60673-1254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 23 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $4.00
          I-Ride Trolley                                                        Contingent
          7081 Grand National Dr, Ste 105                                       Unliquidated
          Orlando, FL 32819-8376                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $906.30
          Incenitvare Brasil Viagens E Turismo LTD                              Contingent
          Rua Guararapes, 883 -                                                 Unliquidated
          Sao Paulo SP, 04561-001, Brazil                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $311.87
          Industrial Laundry Services LL                                        Contingent
          2302 Mercator Drive, Ste 102                                          Unliquidated
          Orlando, FL 32807-5300                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,783.84
          Innerworkings Inc.                                                    Contingent
          7503 Solutions Ctr                                                    Unliquidated
          Chicago, IL 60677-7005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Interstate Hotels Company
          c/o Interstate Hotels & Resorts Inc                                   Contingent
          ATTN: Chief Admin Officer & Gen Counsel                               Unliquidated
          4501 N Fairfax Dr., Ste 500                                           Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $662.05
          Iron Mountain                                                         Contingent
          P. O. Box 27128                                                       Unliquidated
          New York, NY 10087-7128                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,630,381.00
          Joao Arcanjo Ribeiro                                                  Contingent
          Av. Isaac Povoas, 586 - Sala 04                                       Unliquidated
          Cuiaba - Mato Grosso - MT
                                                                                Disputed
          BR 78.005-340
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 24 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Johnstone Supply                                                      Contingent
          1651 S Rio Grande Avenue                                              Unliquidated
          Orlando, FL 32805-4442                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $840.81
          Kone Inc.                                                             Contingent
          One Kone Court                                                        Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $960.00
          Lapin Septic Tank Service Inc                                         Contingent
          3031 40th Street                                                      Unliquidated
          Orlando, FL 32839-8624                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,262.10
          M7 Services LLC                                                       Contingent
          654 N Sh Pkwy E, Ste 110                                              Unliquidated
          Houston, TX 77060-5903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,313.25
          Massey Services Inc.                                                  Contingent
          P. O. Box 547668                                                      Unliquidated
          Orlando, FL 32854-7668                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,087.50
          Mid-America Telephone Systems                                         Contingent
          618 Cepi Drive Ste A                                                  Unliquidated
          Chesterfield, MO 63005-1365                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $910.00
          Milestone Internet Marketing                                          Contingent
          3001 Oakmead Village Drive                                            Unliquidated
          Santa Clara, CA 95051-0811                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 25 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $317.37
          Minuteman Press Sand Lake                                             Contingent
          7751 Kingspointe Pkwy Ste 117                                         Unliquidated
          Orlando, FL 32819-6503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.02
          Mood Media                                                            Contingent
          P. O. Box 71070                                                       Unliquidated
          Charlotte, NC 28272-1070                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,890.63
          Nalco Co LLC                                                          Contingent
          P. O. Box 730005                                                      Unliquidated
          Dallas, TX 75373-0005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,488.55
          Navisite Inc.                                                         Contingent
          P. O. Box 10138                                                       Unliquidated
          Uniondale, NY 11555-0138                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.60
          Nor1 Inc                                                              Contingent
          3945 Freedom Cir Ste 600                                              Unliquidated
          Santa Clara, CA 95054-1270                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $763,340.00
          Ocean Bank                                                            Contingent
          780 NW 42nd Ave Ste 400                                               Unliquidated
          Miami, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    PPP Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,540.06
          Onpeak                                                                Contingent
          8313 Collection Center Dr                                             Unliquidated
          Chicago, IL 60693-0083                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 26 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,067.13
          Oracle America Inc.                                                   Contingent
          P. O. Box 203448                                                      Unliquidated
          Dallas, TX 75320-3448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          OUC                                                                   Contingent
          P. O. Box 31329                                                       Unliquidated
          Tampa, FL 33631-3329                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $379.14
          Over the Top Rental Linens                                            Contingent
          6501 N Andrews Ave                                                    Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,437.08
          Plaza Resort Shoppes                                                  Contingent
          9187 Ridge Pine Trl                                                   Unliquidated
          Orlando, FL 32819-4821                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          Profitsword                                                           Contingent
          9355 Cypress Cove Drive                                               Unliquidated
          Orlando, FL 32809-5324                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,330.00
          Proscape                                                              Contingent
          285 E Oak Ridge Rd                                                    Unliquidated
          Orlando, FL 32809-4140                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.00
          Quench USA Inc.                                                       Contingent
          P. O. Box 781393                                                      Unliquidated
          Philadelphia, PA 19178-1393                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 27 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,600.00
          RD Pool Maint Inc                                                     Contingent
          2353 N Stewart St                                                     Unliquidated
          Kissimmee, FL 34746-3046                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Red Hawk Fires & Security LLC                                         Contingent
          P. O. Box 842422                                                      Unliquidated
          Boston, MA 02284-2422                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,927.09
          Royal Cup Inc.                                                        Contingent
          P. O. Box 841000                                                      Unliquidated
          Dallas, TX 75284-1000                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,803.86
          Sheraton Lake Buena Vista                                             Contingent
          12205 Apopka-Vineland Rd                                              Unliquidated
          Orlando, FL 32836                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $721.09
          Sherwin Williams                                                      Contingent
          8414 S. Orange Blossom Trail                                          Unliquidated
          Orlando, FL 32809-7906                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.71
          Shoes for Crews Inc                                                   Contingent
          5000 T-Rex Ave, Suite 100                                             Unliquidated
          Boca Raton, FL 33431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $204.00
          Shred-It USA                                                          Contingent
          P. O. Box 101007                                                      Unliquidated
          Pasadena, CA 91189-1007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 28 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $235.00
          Skal Intl Orlando                                                     Contingent
          P. O. Box 720423                                                      Unliquidated
          Orlando, FL 32872-0423                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,012.19
          Southern Aluminum                                                     Contingent
          P. O. Box 884                                                         Unliquidated
          Magnolia, AR 71754-0884                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $75.00
          Squirrel Systems                                                      Contingent
          PMB 740                                                               Unliquidated
          Blaine, WA 98230-4033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,043.89
          Staples Business Advantage                                            Contingent
          P. O. Box 70242                                                       Unliquidated
          Philadelphia, PA 19176-0242                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.50
          Sterling Talent Solutions                                             Contingent
          P. O. Box 1048                                                        Unliquidated
          Bothell, WA 98041-1048                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,045.08
          Summit Broadband Inc.                                                 Contingent
          P. O. Box 10822                                                       Unliquidated
          Naples, FL 34101-0822                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,080.30
          Sunbrite Outdoor Furniture Inc.                                       Contingent
          610 Irene Street                                                      Unliquidated
          Orlando, FL 32805-1050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 29 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $505.87
          Superior Fire                                                         Contingent
          397 Enterprise St. Ste C                                              Unliquidated
          Ocoee, FL 34761-3035                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,594.50
          System Tech Services Inc                                              Contingent
          851 Central Park Dr                                                   Unliquidated
          Sanford, FL 32771-6602                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $115.25
          Talentwise                                                            Contingent
          P. O. Box 3876                                                        Unliquidated
          Seattle, WA 98124-3876                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,245.20
          Team Travel Source                                                    Contingent
          12910 Shelbyville Road Ste 215                                        Unliquidated
          Louisville, KY 40243-1594                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Teco                                                                  Contingent
          P. O. Box 31318                                                       Unliquidated
          Tampa, FL 33631-3318                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.44
          TG Lee Dairy                                                          Contingent
          P. O. Box 746108                                                      Unliquidated
          Atlanta, GA 30374-6108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $197.64
          The Battery Bank                                                      Contingent
          2565 Pemberton Drive                                                  Unliquidated
          Apopka, FL 32703-9458                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                Page 30 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $234.76
          Tingue Brown & Co                                                     Contingent
          P. O. Box 824619                                                      Unliquidated
          Philadelphia, PA 19182-4619                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Travelclick Inc                                                       Contingent
          P. O. Box 71199                                                       Unliquidated
          Chicago, IL 60694-1199                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $497.20
          TWC Services Inc                                                      Contingent
          5080 Highlands Pkwy, Ste A150                                         Unliquidated
          Smyrna, GA 30082-5155                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $99.00
          Uniguest                                                              Contingent
          P. O. Box 306225                                                      Unliquidated
          Nashville, TN 37230-6225                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $450.00
          United Fire Protection Inc.                                           Contingent
          3247 Tech Dr N                                                        Unliquidated
          Saint Petersburg, FL 33716-1008                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,235,634.00
          Universal Towers Investimentos, Ltda                                  Contingent
          Av. Isaac Povoas, 586 - Sala 04                                       Unliquidated
          Cuiaba - Mato Grosso - MT
                                                                                Disputed
          BR 78.005-340
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sharholder Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.73
          UPS Freight                                                           Contingent
          P. O. Box 7247-0244                                                   Unliquidated
          Philadelphia, PA 19170-0001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60            Filed 07/28/20                 Page 31 of 56

 Debtor       Universal Towers Construction, Inc.                                                     Case number (if known)            6:20-bk-03799-KSJ
              Name

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,303.06
           US Foodservice Inc.                                                  Contingent
           P. O. Box 198421                                                     Unliquidated
           Atlanta, GA 30384-8421                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,400.00
           Visit Orlando                                                        Contingent
           6277 Sea Harbor Dr, Ste 400                                          Unliquidated
           Orlando, FL 32821-8028                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.113     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,319.08
           Waste Connections of Florida                                         Contingent
           Orlando Hauling                                                      Unliquidated
           1099 Miller Drive                                                    Disputed
           Altamonte Springs, FL 32701-2069
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.114     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $630.59
           Whaley Parts & Supply                                                Contingent
           P. O. Box 615                                                        Unliquidated
           Lexington, SC 29071-0615                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.115     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $72.00
           Winter Park Photography                                              Contingent
           P. O. Box 2301                                                       Unliquidated
           Winter Park, FL 32790                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       AT&T
           P. O. Box 5019                                                                             Line     3.11
           Carol Stream, IL 60197-5019
                                                                                                             Not listed. Explain

 4.2       AT&T
           P. O. Box 5091                                                                             Line     3.11
           Carol Stream, IL 60197-2091
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60        Filed 07/28/20                Page 32 of 56

 Debtor       Universal Towers Construction, Inc.                                                 Case number (if known)        6:20-bk-03799-KSJ
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.3      ADP
          P. O. Box 842875                                                                       Line   3.3
          Boston, MA 02284-2875
                                                                                                        Not listed. Explain

 4.4      ADP
          5800 Windward Pkwy                                                                     Line   3.3
          Alpharetta, GA 30005-8802
                                                                                                        Not listed. Explain

 4.5      Cintas Corp
          P. O. Box 630910                                                                       Line   3.21
          Cincinnati, OH 45263-0910
                                                                                                        Not listed. Explain

 4.6      Dex Imaging Inc
          P. O. Box 17299                                                                        Line   3.29
          Clearwater, FL 33762-0299
                                                                                                        Not listed. Explain

 4.7      Dex Imaging Inc.
          P. O. Box 17454                                                                        Line   3.29
          Clearwater, FL 33762-0454
                                                                                                        Not listed. Explain

 4.8      Dormakaba USA Inc.
          P. O. Box 890247                                                                       Line   3.30
          Charlotte, NC 28289-0247
                                                                                                        Not listed. Explain

 4.9      Ecolab, Inc.
          P. O. Box 70343                                                                        Line   3.33
          Chicago, IL 60673-0343
                                                                                                        Not listed. Explain

 4.10     Ecolab, Inc.
          P. O. Box 32027                                                                        Line   3.33
          New York, NY 10087-2027
                                                                                                        Not listed. Explain

 4.11     FedEx
          P. O. Box 94515                                                                        Line   3.36
          Palatine, IL 60094-4515
                                                                                                        Not listed. Explain

 4.12     Florida Department of Revenue
          c/o General Counsel                                                                    Line   2.1
          P. O. Box 6668
                                                                                                        Not listed. Explain
          Tallahassee, FL 32314-6668

 4.13     Florida Department of Revenue
          c/o General Counsel                                                                    Line   2.2
          P. O. Box 6668
                                                                                                        Not listed. Explain
          Tallahassee, FL 32314-6668

 4.14     Granite Telecommunications LLC
          P. O. Box 983119                                                                       Line   3.44
          Boston, MA 02298-3119
                                                                                                        Not listed. Explain

 4.15     Heart of the House Hospitality
          P. O. Box 823424                                                                       Line   3.50
          Philadelphia, PA 19182-3424
                                                                                                        Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 19 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60        Filed 07/28/20                Page 33 of 56

 Debtor       Universal Towers Construction, Inc.                                                 Case number (if known)        6:20-bk-03799-KSJ
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.16     Nalco Co LLC
          P. O. Box 70716                                                                        Line   3.71
          Chicago, IL 60673-0716
                                                                                                        Not listed. Explain

 4.17     Ocean Bank
          c/o Gregory S. Grossman, Esq.                                                          Line   3.74
          1111 Brickell Ave. Ste 1250
                                                                                                        Not listed. Explain
          Miami, FL 33131

 4.18     Profitsword
          P. O. Box 865342                                                                       Line   3.80
          Orlando, FL 32886-5342
                                                                                                        Not listed. Explain

 4.19     Red Hawk Fires & Security LLC
          P. O. Box 530212                                                                       Line   3.84
          Atlanta, GA 30353-0212
                                                                                                        Not listed. Explain

 4.20     Shred-It USA
          23166 Network Pl                                                                       Line   3.89
          Chicago, IL 60673-1252
                                                                                                        Not listed. Explain

 4.21     Shred-It USA
          28883 Network Pl                                                                       Line   3.89
          Chicago, IL 60673-1288
                                                                                                        Not listed. Explain

 4.22     Sterling Talent Solutions
          P. O. Box 3876                                                                         Line   3.94
          Seattle, WA 98124-3876
                                                                                                        Not listed. Explain

 4.23     Sterling Talent Solutions
          P. O. Box 102255                                                                       Line   3.94
          Pasadena, CA 91189-2255
                                                                                                        Not listed. Explain

 4.24     Summit Broadband Inc.
          4558 35th Street Ste 100                                                               Line   3.95
          Orlando, FL 32811-6541
                                                                                                        Not listed. Explain

 4.25     The Battery Bank
          4502 35th Street #700                                                                  Line   3.103
          Orlando, FL 32811
                                                                                                        Not listed. Explain

 4.26     Travelclick Inc
          300 N Martingale Rd Ste 650                                                            Line   3.105
          Schaumburg, IL 60173-2079
                                                                                                        Not listed. Explain

 4.27     TWC Services Inc
          P. O. Box 1612                                                                         Line   3.106
          Des Moines, IA 50306-1612
                                                                                                        Not listed. Explain

 4.28     Waste Connections of Florida
          P. O. Box 535233                                                                       Line   3.113
          Pittsburgh, PA 15253-5233
                                                                                                        Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 20 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60        Filed 07/28/20                Page 34 of 56

 Debtor       Universal Towers Construction, Inc.                                                 Case number (if known)        6:20-bk-03799-KSJ
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any
 4.29      Whaley Parts & Supply
           P. O. Box 890962                                                                      Line     3.114
           Charlotte, NC 28289-0962
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.        $                    28,004.01
 5b. Total claims from Part 2                                                                       5b.    +   $                30,376,092.60

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.        $                   30,404,096.61




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                     Doc 60       Filed 07/28/20          Page 35 of 56

 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-03799-KSJ
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Hotel Management
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                December 31, 2022
                                                                                      Aimbridge Hospitality
             List the contract number of any                                          5851 Legacy Circle #400
                   government contract       N/A                                      Plano, TX 75024


 2.2.        State what the contract or                   DEX Toner and Printer
             lease is for and the nature of               Service Agreement
             the debtor's interest                        Printcounts - automatic
                                                          yearly renewal unless
                                                          cancelled
                  State the term remaining                3 months
                                                                                      Dex Imaging Inc
             List the contract number of any                                          P. O. Box 17299
                   government contract       N/A                                      Clearwater, FL 33762-0299


 2.3.        State what the contract or                   Lease Agreement 4
             lease is for and the nature of               copiers - 48 months
             the debtor's interest                        beginning October 10,
                                                          2019
                  State the term remaining                3 yrs 3 mos
                                                                                      Dex Imaging Inc
             List the contract number of any                                          7215 South John Young Parkway
                   government contract                                                Orlando, FL 32809


 2.4.        State what the contract or                   Crowne Plaza New
             lease is for and the nature of               Development License
             the debtor's interest                        Agreement April 2,
                                                          1999                        Holiday Hospitality Franchising, Inc.
                  State the term remaining                                            ATTN: Vice President
                                                                                      Franchise Administration & Licensing
             List the contract number of any                                          3 Ravinia Dr, Ste 2900
                   government contract       N/A                                      Atlanta, GA 30346-2149




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                             Doc 60   Filed 07/28/20          Page 36 of 56
 Debtor 1 Universal Towers Construction, Inc.                                                     Case number (if known)   6:20-bk-03799-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Computer equipment
             lease is for and the nature of               and service contract
             the debtor's interest

                  State the term remaining                month-to-month
                                                                                          HP Direct
             List the contract number of any                                              301 Rockrimmon Blvd
                   government contract       N/A                                          Colorado Springs, CO 80919




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                  Doc 60        Filed 07/28/20          Page 37 of 56

 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-03799-KSJ
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                             Check all schedules
                                                                                                                                  that apply:

    2.1      Constrazza                        100 N.E. 3rd Ave., Ste 280                        Ocean Bank                          D
             International                     Fort Lauderdale, FL 33301                                                             E/F
             Construction, I                                                                                                         G




    2.2      Joao Arcanjo                      Av. Isaac Povoas, 586 - Sala 04                   Ocean Bank                          D
             Ribeiro                           Cuiaba - Mato Grosso - MT                                                             E/F
                                               BR 78.005-340                                                                         G




    2.3      Zilberto Zanchet                  100 N.E. 3rd Ave., Ste 280                        Ocean Bank                          D
                                               Fort Lauderdale, FL 33301                                                             E/F
                                                                                                                                     G




Official Form 206H                                                          Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 38 of 56




 Fill in this information to identify the case:

 Debtor name         Universal Towers Construction, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-03799-KSJ
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                      $4,370,306.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                    $16,819,575.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                    $16,903,259.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest                                          $56,664.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest                                          $73,333.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest                                           $8,575.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 39 of 56
 Debtor       Universal Towers Construction, Inc.                                                       Case number (if known) 6:20-bk-03799-KSJ




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Aimbridge Hospitality                                       April 30,                       $350,626.15           Secured debt
               5851 Legacy Circle #400                                     June 30,                                              Unsecured loan repayments
               Plano, TX 75024                                             2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               American Express                                            April 30,                          $9,864.70          Secured debt
               5042 Wilshire Blvd.                                         June 30,                                              Unsecured loan repayments
               Los Angeles, CA 90036                                       2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Belfor USA Group, Inc.                                      June 18,                         $35,532.37           Secured debt
               608 Jeffers Circle                                          2020                                                  Unsecured loan repayments
               Exton, PA 19341                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Booking.com                                                 April 30, May                      $9,339.19          Secured debt
               Postbus 1639                                                31, June 30,                                          Unsecured loan repayments
               1000 BP Amsterdam                                           2020                                                  Suppliers or vendors
               Netherlands
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               CPLS, P.A.                                                  May 1, May                       $53,112.50           Secured debt
               201 E. Pine St., Ste 445                                    31, June 17,                                          Unsecured loan repayments
               Orlando, FL 32801                                           2020,                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Florida Department of Revenue                               April 30, May                    $46,611.98           Secured debt
               P. O. Box 6100                                              31, June 30,                                          Unsecured loan repayments
               Tallahassee, FL 32314-6100                                  2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other taxes


       3.7.
               Guest Supply Inc.                                           May 13, May                        $8,353.17          Secured debt
               P. O. Box 6771                                              20, May 27,                                           Unsecured loan repayments
               Somerset, NJ 08875-6771                                     2020
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 40 of 56
 Debtor       Universal Towers Construction, Inc.                                                       Case number (if known) 6:20-bk-03799-KSJ



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               HD Supply Facilities Maint                                  May 27, June                       $7,962.43          Secured debt
               P. O. Box 509058                                            24, 2020                                              Unsecured loan repayments
               San Diego, CA 92150-9058
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.9.
               Hilton Miami Dadeland                                       April 15,                        $13,983.84           Secured debt
               9100 N. Kendall Drive                                       June 10,                                              Unsecured loan repayments
               Miami, FL 33176-2121                                        2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            IHG Pegasus Solutions                                          April 31, May                    $22,933.55           Secured debt
               370 Lexington Ave                                           31, June 30,                                          Unsecured loan repayments
               Suite 1                                                     2020                                                  Suppliers or vendors
               New York, NY 10017
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Interstate Hotels Company                                      April 30, May                    $90,687.53           Secured debt
               c/o Interstate Hotels & Resorts Inc                         31, June 30,                                          Unsecured loan repayments
               4501 N Fairfax Dr., Ste 500                                 2020                                                  Suppliers or vendors
               Arlington, VA 22203
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Jani-King of Orlando                                           May 27, 2020                     $16,491.53           Secured debt
               2469 Sunset Point Rd                                                                                              Unsecured loan repayments
               Clearwater, FL 33765                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            M7 Services LLC                                                May 1, May                       $12,371.47           Secured debt
               654 N SH Pkwy E, Ste 110                                    27, June 10,                                          Unsecured loan repayments
               Houston, TX 77060-5903                                      2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Onpeak                                                         June 10,                         $23,806.50           Secured debt
               8313 Collection Center Dr                                   June 24,                                              Unsecured loan repayments
               Chicago, IL 60693-0083                                      2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Opes Consulting Inc.                                           May 31, June                     $20,000.00           Secured debt
               127 W. Fairbanks #232                                       30, 2020                                              Unsecured loan repayments
               Winter Park, FL 32789                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 41 of 56
 Debtor      Universal Towers Construction, Inc.                                                        Case number (if known) 6:20-bk-03799-KSJ



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       .
            Orange County Tax Collector                                    April 30, May                    $21,084.69           Secured debt
               P. O. Box 545100                                            31, June 30,                                          Unsecured loan repayments
               Orlando, FL 32854                                           2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other taxes


       3.17
       .
            Orange Utilities Commission                                    April 30, May                   $138,898.65           Secured debt
               100 West Anderson Street                                    31, June 30,                                          Unsecured loan repayments
               Orlando, FL 32801                                           2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Sheraton Lake Buena Vista                                      June 17,                         $10,803.86           Secured debt
               12205 Apopka-Vineland Rd                                    2020                                                  Unsecured loan repayments
               Orlando, FL 32836                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Summit Broadband Inc.                                          June 24,                         $16,636.19           Secured debt
               P. O. Box 10822                                             2020                                                  Unsecured loan repayments
               Naples, FL 34101-0822                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Team Travel Source                                             June 17,                           $8,245.20          Secured debt
               12910 Shelbyville Road Ste 215                              2020                                                  Unsecured loan repayments
               Louisville, KY 40243-1594                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       .
            Withum Audit Tax Advisory                                      April 29,                        $21,672.00           Secured debt
               P. O. Box 5340                                              June 10,                                              Unsecured loan repayments
               Princeton, NJ 08543-5340                                    2020                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       .
            Constrazza International Construction,                         May 1, 2020                     $500,000.00           Secured debt
               I                                                                                                                 Unsecured loan repayments
               100 N.E. 3rd Ave, Ste 280                                                                                         Suppliers or vendors
               Fort Lauderdale, FL 33301                                                                                         Services
                                                                                                                                 Other Partial payment on
                                                                                                                               Judgment debt




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                          Doc 60         Filed 07/28/20             Page 42 of 56
 Debtor       Universal Towers Construction, Inc.                                                       Case number (if known) 6:20-bk-03799-KSJ



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Francisco F. Bomfim                                         July 2019 to                     $27,877.00           Compensation and Expense
               Av. Isaac Povoas, 586 - Sala 04                             June 2020                                             Reimbursements
               Cuiaba - Mato Grosso - MT
               BR 78.005-340
               Former President

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Constrazza International                                                     Orange County Circuit                        Pending
               Construction, Inc. v.                                                        Court                                        On appeal
               Universal Towers                                                             425 N. Orange Avenue
                                                                                                                                         Concluded
               Construction, Inc., et al                                                    Orlando, FL 32801
               2015-CA-008342-A

       7.2.    Francisco F. Bomfim, et al v.                     Defamation case            Osceola County Circuit                       Pending
               Constrazza International                                                     Court                                        On appeal
               Construction, Inc. and                                                       2 Courthouse Square #2000
                                                                                                                                         Concluded
               Zilberto Zanchet                                                             Kissimmee, FL 34741
               2020-CA-001538-OC,

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                            Doc 60          Filed 07/28/20          Page 43 of 56
 Debtor        Universal Towers Construction, Inc.                                                          Case number (if known) 6:20-bk-03799-KSJ




9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions               Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Burr & Forman LLP                                                                                             June 15,
                 200 S. Orange Ave., Ste 800                                                                                   2020, July
                 Orlando, FL 32801                                                                                             3, 2020             $135,000.00

                 Email or website address
                 www.burr.com

                 Who made the payment, if not debtor?




       11.2.     Law Offices of Bradford A.
                 Patrick
                 10312 Bloomington Ave
                 Suite 108                                                                                                     June 15,
                 Riverview, FL 33578                                                                                           2020                    $45,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                           Doc 60        Filed 07/28/20             Page 44 of 56
 Debtor      Universal Towers Construction, Inc.                                                         Case number (if known) 6:20-bk-03799-KSJ



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   All that is retained is the information that the customer inputs into
                   the electronic reservation system and their credit card information.
                   Credit card information is masked for PCI purposes
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 45 of 56
 Debtor        Universal Towers Construction, Inc.                                                      Case number (if known) 6:20-bk-03799-KSJ




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Bank of America                                 XXXX-6924                   Checking                                                      $0.00
                 P. O. Box 25118                                                             Savings
                 Tampa, FL 33622-5118
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Iron Mountain                                                 Hiram Brown                          The records stored are all              No
       3608 Shader Road                                              7800 Universal Blvd.                 accounting records, payroll,            Yes
       Orlando, FL 32808                                             Orlando, FL 32819                    invoices, accounts
                                                                                                          receivable, income, banking
                                                                                                          and journal entries



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 46 of 56
 Debtor      Universal Towers Construction, Inc.                                                        Case number (if known) 6:20-bk-03799-KSJ




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Universal Towers Brazil                          Cattle Ranch                                     EIN:         Registration No. CNPJ No.
             Pecuaria LTDA                                                                                                  22.679.720-0001-6
             Av. Isaac Povoas, 586 - Sala                                                                      From-To
             04                                                                                                             June 17, 2015 - present
             Cuiaba - Mato Grosso - MT
             BR 78.005-340


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Aimbridge Hospitality                                                                                                      10/25/1999 - present
                    5851 Legacy Circle #400
                    Plano, TX 75024

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 47 of 56
 Debtor      Universal Towers Construction, Inc.                                                        Case number (if known) 6:20-bk-03799-KSJ



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Withum, Smith & Brown                                                                                                2018 - 2020
                    200 South Orange Ave
                    Suite 1200
                    Orlando, FL 32801

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Withum, Smith & Brown
                    200 South Orange Ave
                    Suite 1200
                    Orlando, FL 32801

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Hiram Brown
       .                                                                                     April 30, 2020          $19,400.00 / Cost / food and beverage

                Name and address of the person who has possession of
                inventory records
                Hiram Brown
                7800 Universal Blvd.
                Orlando, FL 32819


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lis Rejane                                     7800 Universal Blvd                                 President, Secretary
       Oliveira-Sommerville                           Orlando, FL 32819

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gilberto Goncalo Gomes de                      Av. Isaac Povoas, 586 - Sala 04                     Vice President, Director
       Silva Junior                                   Cuiaba - Mato Grosso - MT
                                                      BR 78.005-340
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ariadne Martins Fontes                         Av. Isaac Povoas, 586 - Sala 04                     Treasurer, Director
                                                      Cuiaba - Mato Grosso - MT
                                                      BF 78.005-340



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                          Doc 60         Filed 07/28/20             Page 48 of 56
 Debtor      Universal Towers Construction, Inc.                                                        Case number (if known) 6:20-bk-03799-KSJ



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Francisco F. Bomfim                            Av. Isaac Povoas, 586 - Sala 04                     President and Director           January 16, 2009 -
                                                      Cuiaba - Mato Grosso - MT                           of the Debtor                    June 17, 2020
                                                      BR 78.005-340

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Compensation
       .    Francisco F. Bomfim                                                                                          July 2019 to      and Expense
                                                                 $27,877.00                                              June 2020         Reimbursements

               Relationship to debtor
               Former President and
               Director


       30.2 Lis Oliveira-Sommerville
       .    7800 Universal Blvd
               Orlando, FL 32819                                 $7,828.00                                               June 2020         Compensation

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                         Doc 60          Filed 07/28/20             Page 49 of 56
 Debtor      Universal Towers Construction, Inc.                                                        Case number (if known) 6:20-bk-03799-KSJ



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 28, 2020

 /s/ Lis R. Oliveira-Sommerville                                        Lis R. Oliveira-Sommerville
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                              Case 6:20-bk-03799-KSJ                      Doc 60      Filed 07/28/20      Page 50 of 56




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Universal Towers Construction, Inc.                                                          Case No.   6:20-bk-03799-KSJ
                                                                                 Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       July 28, 2020                                            /s/ Lis R. Oliveira-Sommerville
                                                                      Lis R. Oliveira-Sommerville/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                     Case 6:20-bk-03799-KSJ   Doc 60     Filed 07/28/20   Page 51 of 56



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Universal Towers Construction, Inc.   Advanced Resourcing LLC                AT&T Mobility
7800 Universal Blvd.                  9112 Boyce Ave                         P. O. Box 6463
Orlando, FL 32819                     Orlando, FL 32824                      Carol Stream, IL 60197-6463




Eric S. Golden, Esq.                  Aimbridge Hospitality                  Baring Industries
Burr & Forman LLP                     5851 Legacy Circle #400                3249 SW 42nd Street
200 S. Orange Ave.                    Plano, TX 75024                        Fort Lauderdale, FL 33312-6810
Suite 800
Orlando, FL 32801

A T & T                               Amadeus Hospitality Americas I         Birch Street Systems
P. O. Box 5019                        29618 Network Place                    1301 Dove Street Ste 300
Carol Stream, IL 60197-5019           Chicago, IL 60673-1296                 Newport Beach, CA 92660-2462




A T & T                               Ambius LLC                             Bright House
P. O. Box 5091                        P. O. Box 14086                        P. O. Box 7`95
Carol Stream, IL 60197-2091           Reading, PA 19612-4086                 Pasadena, CA 91109-7195




A&C Printing                          American Hotel Register Company        Busy Bean Coffee Inc.
174B Semoran Commerce Pl              P. O. Box 206720                       P. O. Box 350
Suite 117                             Dallas, TX 75320-6720                  Mount Pleasant, SC 29464
Apopka, FL 32703-4692



Adobe Inc.                            Andrews Filter & Supply Corp           Carlson Wagonlit Travel
345 Park Avenue                       2309 Coolidge Ave                      P. O. Box 860487
San Jose, CA 95110                    Orlando, FL 32804-4897                 Minneapolis, MN 55486-0487




ADP                                   Ashberry Water Condition Inc.          CCR Solutions, Inc.
1851 N Resler Dr                      2450 E 4th Avenue                      4351 35th Street
#MS-100                               Tampa, FL 33605-5431                   Orlando, FL 32811-6509
El Paso, TX 79912-8023



ADP                                   AT&T                                   Chemsearchfe
P. O. Box 842875                      P. O. Box 78522                        P. O. Box 971269
Boston, MA 02284-2875                 Phoenix, AZ 85062-8522                 Dallas, TX 75397-1269




ADP                                   AT&T (IHG)                             Cintas Corp
5800 Windward Pkwy                    Three Ravinia Dr., Ste 100             97627 Eagle Way
Alpharetta, GA 30005-8802             Atlanta, GA 30346                      Chicago, IL 60678-7627
                   Case 6:20-bk-03799-KSJ          Doc 60     Filed 07/28/20   Page 52 of 56




Cintas Corp                                Dex Imaging Inc                        Ecolab, Inc.
P. O. Box 630910                           P. O. Box 17299                        P. O. Box 70343
Cincinnati, OH 45263-0910                  Clearwater, FL 33762-0299              Chicago, IL 60673-0343




CIT                                        Dex Imaging Inc                        Ecolab, Inc.
21146 Network Pl                           7215 South John Young Parkway          P. O. Box 32027
Chicago, IL 60673-1211                     Orlando, FL 32809                      New York, NY 10087-2027




Commercial Draperies Inc                   Dex Imaging Inc.                       Edward Don & Co
7681 High Pine Rd                          P. O. Box 17454                        2562 Paysphere Circle
Orlando, FL 32819-5166                     Clearwater, FL 33762-0454              Chicago, IL 60674-0025




Constrazza International Construction, I   Dex Imaging, Inc.                      Envirostat
100 N.E. 3rd Ave, Ste 280                  5109 W Lemon St                        P. O. Box 592575
Fort Lauderdale, FL 33301                  Tampa, FL 33609-1105                   Orlando, FL 32859-2575




Constrazza International Construction, I   Dormakaba USA Inc.                     FedEx
100 N.E. 3rd Ave., Ste 280                 P. O. Box 896542                       P. O. Box 660481
Fort Lauderdale, FL 33301                  Charlotte, NC 28289-6542               Dallas, TX 75266-0481




CRB Hospitality Mgmt                       Dormakaba USA Inc.                     FedEx
1650 Sand Lake Road, Ste 130               P. O. Box 890247                       P. O. Box 94515
Orlando, FL 32809-7671                     Charlotte, NC 28289-0247               Palatine, IL 60094-4515




Cusanos Bakery                             Dow Jones & Co Inc.                    Ferguson Enterprises, Inc.
5480 W Hillsboro Blvd                      200 Burnett Road                       P. O. Box 100286
Coconut Creek, FL 33073-4307               Chicopee, MA 01020-9983                Atlanta, GA 30384-0286




Cvent Inc.                                 Eckert Seamans Cherin Mellott          Florida Department of Revenue
P. O. Box 822699                           P. O. Box 643187                       5050 W. Tennessee Street
Philadelphia, PA 19182-2699                Pittsburgh, PA 15264-3187              Tallahassee, FL 32399-0120




Daytona Hospitality Management             Ecolab, Inc.                           Florida Department of Revenue
3135 1st Avenue N, Unit 10778              P. O. Box 100512                       P. O. Box 6520
Saint Petersburg, FL 33733-9233            Pasadena, CA 91189-0512                Tallahassee, FL 32314-6520
                   Case 6:20-bk-03799-KSJ   Doc 60     Filed 07/28/20   Page 53 of 56




Florida Department of Revenue       Guest Supply Inc.                      Holiday Hospitality Franchising, Inc
c/o General Counsel                 P. O. Box 6771                         ATTN: Vice President
P. O. Box 6668                      Somerset, NJ 08875-6771                Franchise Administration & Licensin
Tallahassee, FL 32314-6668                                                 Three Ravinia Dr, Ste 2900
                                                                           Atlanta, GA 30346-2149

FPL Energy Services                 Halperns Steak & Seafood               Holiday Hospitality Franchising, Inc
P. O. Box 25426                     P. O. Box 116421                       ATTN: Vice President
Miami, FL 33102-5426                Atlanta, GA 30368-6421                 Franchise Administration & Licensin
                                                                           3 Ravinia Dr, Ste 2900
                                                                           Atlanta, GA 30346-2149

Freshpoint Central Florida          HCA                                    HP Direct
8801 Exchange Drive                 P. O. Box 459                          301 Rockrimmon Blvd
Orlando, FL 32809-7970              Grafton, IL 62037-0459                 Colorado Springs, CO 80919




Frontier Lighting Inc.              HD Supply Facilities Maint             Hubert (Punchout)
2090 Palmetto Street                P. O. Box 509058                       25401 Network Place
Clearwater, FL 33765-2134           San Diego, CA 92150-9058               Chicago, IL 60673-1254




G & R Plumbing Enterprises Inc      Health Communications, Inc.            I-Ride Trolley
2545 S Nashville Ave                1501 Wilson Blvd #500                  7081 Grand National Dr, Ste 105
Orlando, FL 32805-5255              Arlington, VA 22209-2460               Orlando, FL 32819-8376




Gamza, S.A.                         Heart of the House Hospitality         Incenitvare Brasil Viagens E Turism
                                                                                                             LT
Av. Isaac Povoas, 586 - Sala 04     2346 S. Lynhurst Dr, Ste A201          Rua Guararapes, 883 -
Cuiaba - Mato Grosso - MT           Indianapolis, IN 46241-5168            Sao Paulo SP, 04561-001, Brazil
BR 78.005-340



Grainger                            Heart of the House Hospitality         Industrial Laundry Services LL
Dept 859552556                      P. O. Box 823424                       2302 Mercator Drive, Ste 102
Kansas City, MO 64141-6267          Philadelphia, PA 19182-3424            Orlando, FL 32807-5300




Granite Telecommunications LLC      Heritage Service Group of NC           Innerworkings Inc.
100 Newport Avenue Ext              P. O. Box 71595                        7503 Solutions Ctr
Quincy, MA 02171-1759               Chicago, IL 60694-1595                 Chicago, IL 60677-7005




Granite Telecommunications LLC      Highrock Partners LLC                  Interstate Hotels Company
P. O. Box 983119                    2194 Briarhurst Dr                     c/o Interstate Hotels & Resorts Inc
Boston, MA 02298-3119               Highlands Ranch, CO 80126-2605         ATTN: Chief Admin Officer & Gen C
                                                                           4501 N Fairfax Dr., Ste 500
                                                                           Arlington, VA 22203
                   Case 6:20-bk-03799-KSJ   Doc 60     Filed 07/28/20   Page 54 of 56




Iron Mountain                       Minuteman Press Sand Lake              Oracle America Inc.
P. O. Box 27128                     7751 Kingspointe Pkwy Ste 117          P. O. Box 203448
New York, NY 10087-7128             Orlando, FL 32819-6503                 Dallas, TX 75320-3448




Joao Arcanjo Ribeiro                Mood Media                             Orange County Comptroller
Av. Isaac Povoas, 586 - Sala 04     P. O. Box 71070                        Tourist Development Tax
Cuiaba - Mato Grosso - MT           Charlotte, NC 28272-1070               P. O. Box 4958
BR 78.005-340                                                              Orlando, FL 32802-4958



Johnstone Supply                    Nalco Co LLC                           OUC
1651 S Rio Grande Avenue            P. O. Box 730005                       P. O. Box 31329
Orlando, FL 32805-4442              Dallas, TX 75373-0005                  Tampa, FL 33631-3329




Kone Inc.                           Nalco Co LLC                           Over the Top Rental Linens
One Kone Court                      P. O. Box 70716                        6501 N Andrews Ave
Moline, IL 61265                    Chicago, IL 60673-0716                 Fort Lauderdale, FL 33309




Lapin Septic Tank Service Inc       Navisite Inc.                          Plaza Resort Shoppes
3031 40th Street                    P. O. Box 10138                        9187 Ridge Pine Trl
Orlando, FL 32839-8624              Uniondale, NY 11555-0138               Orlando, FL 32819-4821




M7 Services LLC                     Nor1 Inc                               Profitsword
654 N Sh Pkwy E, Ste 110            3945 Freedom Cir Ste 600               9355 Cypress Cove Drive
Houston, TX 77060-5903              Santa Clara, CA 95054-1270             Orlando, FL 32809-5324




Massey Services Inc.                Ocean Bank                             Profitsword
P. O. Box 547668                    780 NW 42nd Ave Ste 400                P. O. Box 865342
Orlando, FL 32854-7668              Miami, FL 33126                        Orlando, FL 32886-5342




Mid-America Telephone Systems       Ocean Bank                             Proscape
618 Cepi Drive Ste A                c/o Gregory S. Grossman, Esq.          285 E Oak Ridge Rd
Chesterfield, MO 63005-1365         1111 Brickell Ave. Ste 1250            Orlando, FL 32809-4140
                                    Miami, FL 33131



Milestone Internet Marketing        Onpeak                                 Quench USA Inc.
3001 Oakmead Village Drive          8313 Collection Center Dr              P. O. Box 781393
Santa Clara, CA 95051-0811          Chicago, IL 60693-0083                 Philadelphia, PA 19178-1393
                   Case 6:20-bk-03799-KSJ   Doc 60      Filed 07/28/20   Page 55 of 56




RD Pool Maint Inc                   Shred-It USA                            Summit Broadband Inc.
2353 N Stewart St                   28883 Network Pl                        4558 35th Street Ste 100
Kissimmee, FL 34746-3046            Chicago, IL 60673-1288                  Orlando, FL 32811-6541




Red Hawk Fires & Security LLC       Skal Intl Orlando                       Sunbrite Outdoor Furniture Inc.
P. O. Box 842422                    P. O. Box 720423                        610 Irene Street
Boston, MA 02284-2422               Orlando, FL 32872-0423                  Orlando, FL 32805-1050




Red Hawk Fires & Security LLC       Southern Aluminum                       Superior Fire
P. O. Box 530212                    P. O. Box 884                           397 Enterprise St. Ste C
Atlanta, GA 30353-0212              Magnolia, AR 71754-0884                 Ocoee, FL 34761-3035




Royal Cup Inc.                      Squirrel Systems                        System Tech Services Inc
P. O. Box 841000                    PMB 740                                 851 Central Park Dr
Dallas, TX 75284-1000               Blaine, WA 98230-4033                   Sanford, FL 32771-6602




Sheraton Lake Buena Vista           Staples Business Advantage              Talentwise
12205 Apopka-Vineland Rd            P. O. Box 70242                         P. O. Box 3876
Orlando, FL 32836                   Philadelphia, PA 19176-0242             Seattle, WA 98124-3876




Sherwin Williams                    Sterling Talent Solutions               Team Travel Source
8414 S. Orange Blossom Trail        P. O. Box 1048                          12910 Shelbyville Road Ste 215
Orlando, FL 32809-7906              Bothell, WA 98041-1048                  Louisville, KY 40243-1594




Shoes for Crews Inc                 Sterling Talent Solutions               Teco
5000 T-Rex Ave, Suite 100           P. O. Box 3876                          P. O. Box 31318
Boca Raton, FL 33431                Seattle, WA 98124-3876                  Tampa, FL 33631-3318




Shred-It USA                        Sterling Talent Solutions               TG Lee Dairy
P. O. Box 101007                    P. O. Box 102255                        P. O. Box 746108
Pasadena, CA 91189-1007             Pasadena, CA 91189-2255                 Atlanta, GA 30374-6108




Shred-It USA                        Summit Broadband Inc.                   The Battery Bank
23166 Network Pl                     P. O. Box 10822                        2565 Pemberton Drive
Chicago, IL 60673-1252              Naples, FL 34101-0822                   Apopka, FL 32703-9458
                   Case 6:20-bk-03799-KSJ      Doc 60     Filed 07/28/20   Page 56 of 56




The Battery Bank                       UPS Freight
4502 35th Street #700                  P. O. Box 7247-0244
Orlando, FL 32811                      Philadelphia, PA 19170-0001




Tingue Brown & Co                      US Foodservice Inc.
P. O. Box 824619                       P. O. Box 198421
Philadelphia, PA 19182-4619            Atlanta, GA 30384-8421




Travelclick Inc                        Visit Orlando
P. O. Box 71199                        6277 Sea Harbor Dr, Ste 400
Chicago, IL 60694-1199                 Orlando, FL 32821-8028




Travelclick Inc                        Waste Connections of Florida
300 N Martingale Rd Ste 650            Orlando Hauling
Schaumburg, IL 60173-2079              1099 Miller Drive
                                       Altamonte Springs, FL 32701-2069



TWC Services Inc                       Waste Connections of Florida
5080 Highlands Pkwy, Ste A150          P. O. Box 535233
Smyrna, GA 30082-5155                  Pittsburgh, PA 15253-5233




TWC Services Inc                       Whaley Parts & Supply
P. O. Box 1612                         P. O. Box 615
Des Moines, IA 50306-1612              Lexington, SC 29071-0615




Uniguest                               Whaley Parts & Supply
P. O. Box 306225                       P. O. Box 890962
Nashville, TN 37230-6225               Charlotte, NC 28289-0962




United Fire Protection Inc.            Winter Park Photography
3247 Tech Dr N                         P. O. Box 2301
Saint Petersburg, FL 33716-1008        Winter Park, FL 32790




Universal Towers Investimentos, Ltda   Zilberto Zanchet
Av. Isaac Povoas, 586 - Sala 04        100 N.E. 3rd Ave., Ste 280
Cuiaba - Mato Grosso - MT              Fort Lauderdale, FL 33301
BR 78.005-340
